DETAILED ACTION
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. SE 1651405-1, filed on 10/27/2016.

Claim Rejections - 35 USC § 112
2. 	The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

3. 	Claims 3, 4, and 10-18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

	a. Claim 3 recites the limitation "the opening of the teat cleaner" in lines 3-4. There is insufficient antecedent basis for this limitation in the claim.
	b. Claims 4 and 10-18 are rejected as depending upon a rejected claim.

4. 	In view of the rejections above under 35 USC § 112, the claims referred to in any and all rejections below are rejected as best understood.  


Claim Rejections - 35 USC § 103
5. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 , if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6. 	Claims 1-6, 10, 11, 13, 14, 16, 17, and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Johnsson et al. (US Patent Publication 2005/0274327) in view of Petterson et al. (US Patent Publication 2007/0245966), Jurgeleit (US 2,526,877), and Holbrook (US 3,889,920).  
	a. Regarding claim 1, Johnsson teaches a method for producing a teat cleaner of a teat cleaning cup, which teat cleaner comprises an inner body forming a central cavity 54 configured to enclose a teat of an udder [an inner space 54 for receiving a teat to be cleaned [0048]], wherein the inner body comprises an inner surface facing the central cavity and an outer surface and an exterior part 51 enclosing the inner body [FIG. 6], a set of channels 56 situated between the inner body and the exterior part [At the outer periphery of the inner space 54 but inside the shell 51, two supply channels 56 are arranged for ejecting the supply liquid into the inner space [0048]] and channel walls extending along the length of the inner body, aperture 58 in the inner body extending from the outer surface of the inner body to the inner surface of the inner body.
Johnsson does not specifically teach injection moulding the inner body in a first tool comprising a core for forming the central cavity of the inner body and an outer casting mould for forming the outer surface of the inner body; after injection moulding the inner body in the first tool separating the inner body from the first tool, placing the inner body in a second tool comprising a casting mould, injection moulding the exterior part in the second tool, thereby fusing the exterior part with the inner body for forming a fused teat cleaner and separating the second tool from the fused teat cleaner. Petterson teaches injection moulding the inner body in a first tool comprising a core for forming the central cavity of the inner body and an outer casting mould for forming the outer surface of the inner body [The mold comprises a core defining an inner lumen of the device [0117]]; after injection moulding the inner body in the first tool separating the inner body from the first tool, placing the inner body in a second tool comprising a casting mould, injection moulding the exterior part in the second tool [make a “precursor” from one material in a first mold, and then move the “precursor” to a second mold in which one or more further materials are injected [0114]; The core is demolded from the mold, and placed in a second mold, into which, as a second molding step, a suitable TPE is injected [0117]], thereby fusing the exterior part with the inner body for forming a fused teat cleaner [there will be a very good connection between the materials, and they will in practice be “welded” to each other. Transitions between the two materials, i.e. between stiffer and softer portions, will be near perfect. By “near perfect” we mean that there will be no perceivable steps or grooves where the two materials meet [0118] and separating the second tool from the fused teat cleaner for the purpose of providing a method of making a milking device adapted to be positioned over a teat by a molding process carried out in a first step where a thermoplastic is injected in a mold defining a core for forming the central cavity and a second step with a second mold into which a suitable thermoplastic is injected for forming a fused milking device with no perceivable grooves or depressions where micro-organisms could thrive and pose a potential contamination risk and so time-consuming after-treatment can be eliminated thereby reducing the production cost.
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Johnsson to include injection moulding the inner body in a first tool comprising a core for forming the central cavity of the inner body and an outer casting mould for forming the outer surface of the inner body; after injection moulding the inner body in the first tool separating the inner body from the first tool, placing the inner body in a second tool comprising a casting mould, injection moulding the exterior part in the second tool, thereby fusing the exterior part with the inner body for forming a fused teat cleaner and separating the second tool from the fused teat cleaner as taught by Petterson because doing so would have provided a method of making a milking device adapted to be positioned over a teat by a molding process carried out in a first step where a thermoplastic is injected in a mold defining a core for forming the central cavity and a second step with a second mold into which a suitable thermoplastic is injected for forming a fused milking device with no perceivable grooves or depressions where micro-organisms could thrive and pose a potential contamination risk and so time-consuming after-treatment can be eliminated thereby reducing the production cost.  
Johnsson in view of Petterson does not specifically teach inserting a set of rods for forming the set of channels between at least some of the channel walls of the inner body; fixating the inserted set of rods; and removing the fixated set of rods from the set of channels of the teat cleaner.
Jurgeleit teaches inserting a set of rods 52 for forming the set of channels between at least some of the channel walls of the inner body [two sets of knock-out rods 52 are shown by the drawing, col. 4 lines 73-74; Please note this is an intended use limitation and rods 52 are capable of forming the channels between at least some of the channel walls], fixating the inserted set of rods [the rod engages an equalizer bar 53. Bar 53 rests in a corresponding recess or groove 54 in the fiat surface l5 and is adapted to engage and move a plurality of knock-out pins 55 extending through the inner half of the mold members, col. 4 lines 48-53] and removing the fixated set of rods from the set of channels 41 [moves the knock-out rods 52 inwardly so that they extend into the passageway 41, col. 5 lines 44-45; beveled surfaces 51 engage the knock-out rods 52 and move them outwardly to separate the outer from the inner half of the mold, col. 6 lines lines 3-6] for the purpose of providing mold cavities to manufacture a milking inflation for use on milking machines or any other particular item where moldable material is forced along channels and into the cavities in the individual molds material to cure within the cavities having sets of rods adapted to engage and separate the respective mold parts.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Johnsson in view of Petterson to include inserting a set of rods for forming the set of channels between at least some of the channel walls of the inner body; fixating the inserted set of rods; and removing the fixated set of rods from the set of channels of the teat cleaner as taught by Jurgeleit because doing so would have provided mold cavities to manufacture a milking inflation for use on milking machines or any other particular item where moldable material is forced along channels and into the cavities in the individual molds material to cure within the cavities having sets of rods adapted to engage and separate the respective mold parts.  
Johnsson in view of Petterson and Jurgeleit does not specifically teach a set of sliders each comprising at least one protrusion for forming an aperture in the inner body extending from the outer surface of the inner body to the inner surface of the inner body. Holbrook teaches a set of sliders 35, 36 each comprising at least one protrusion for forming an aperture 14, 16 in the inner body extending from the outer surface of the inner body to the inner surface of the inner body [ports 14 and 16 can be formed by pins 35 and 36, col. 4 lines 24-25; apertures slideably receiving said guide pins, claim 6; Please note this is an intended use limitation and sliders 35, 36 are capable of forming an aperture in the inner body extending from the outer surface to the inner surface of the inner body] for the purpose of providing a mold structure for fabricating a fluid-collecting cup including pin means for forming port apertures whereby tubing may be connected for effecting vacuum flow, liquid flow, and so forth. 

	b. Regarding claim 2, Johnsson in view of Petterson, Jurgeleit, and Holbrook teaches (references to Jurgeleit) the method according to claim 1 wherein the inserted set of rods 52 is fixated by at least one pin 55 for each rod [the rod engages an equalizer bar 53. Bar 53 rests in a corresponding recess or groove 54 in the flat surface 15 and is adapted to engage and move a plurality of knock-out pins 55 extending through the inner half of the mold members, col. 4 lines 48-53]. 
c. Regarding claim 3, Johnsson in view of Petterson, Jurgeleit, and Holbrook teaches (references to Jurgeleit) the method according to claim 2 includes pin 55 inserted for fixating rod 52. Johnsson in view of Petterson, Jurgeleit, and Holbrook further teaches (references to Johnsson) the method according to claim 2 comprising mounting teat cleaner cup collar 61 on opening 55 of teat cleaner 5 [opening 55 for the introduction of the teat into the inner space 54 [0048]] for covering a set of apertures in the exterior part wherein a respective pin has been inserted for fixating one rod [cover member 61, which is removably arranged on top of the teat-cleaning cup 5 [0049]; Please note this is an intended use limitation and teat cleaner cup collar 61 is capable of covering a set of apertures in the exterior part wherein a respective pin has been inserted for fixating one rod].
d. Regarding claim 4, Johnsson in view of Petterson, Jurgeleit, and Holbrook teaches (references to Johnsson) the method according to claim 3 includes fixating teat cleaner cup collar 61 to opening 55 of teat cleaner 5 [cover member 61, which is removably arranged on top of the teat-cleaning cup 5 [0049]. Johnsson further teaches exterior part 51 of teat cleaner 5 is moulded with a set of exterior flanges at least partly circumventing the exterior part [FIG. 6] for fixating teat cleaner cup collar 61 to opening 55 of teat cleaner 5 by fitting into a set of recesses of teat cleaner cup collar 61 [teat-cleaning cup 5 includes a flexible lip 60 extending around the opening 55 and inwardly towards a centre of the opening 55 in order to abut tightly the teat introduced into the inner space 54. The lip 60 also slopes downwards towards the centre of the opening 55 and towards the inner space 54. The lip 60 forms in the embodiment disclosed a part of a cover member 61, which is removably arranged on top of the teat-cleaning cup 5. The cover 61 and thus the lip 60 are manufactured in flexible, preferably rubber-like material [0049]]. 
e. Regarding claim 5, Johnsson in view of Petterson, Jurgeleit, and Holbrook teaches (references to Johnsson) the method according to claim 1 having a first and a second group of apertures 58 separated circumferentially in teat cleaner 5 connected to a respective channel 56 of the teat cleaner. Johnsson in view of Petterson, Jurgeleit, and Holbrook teaches (references to Holbrook) the method according to claim 1 wherein the set of sliders 35, 36 is configured to form at least a first and a second group of apertures 14, 16 [ports 14 and 16 can be formed by pins 35 and 36, col. 4 lines 24-25; apertures slideably receiving said guide pins, claim 6].
f. Regarding claim 6, Johnsson in view of Petterson, Jurgeleit, and Holbrook teaches (references to Johnsson) the method according to claim 1 having apertures 57 in the inner body, angled so as to inject the cleaning liquid tangentially onto an inserted teat [two supply channels 56 are arranged for ejecting the supply liquid into the inner space via a plurality of small nozzles 57 [0048], inner space 54 for receiving a teat to be cleaned [0048] FIG. 6]. Johnsson in view of Petterson, Jurgeleit, and Holbrook teaches (references to Holbrook) the method according to claim 1 wherein at least some of the protrusions of the set of sliders 35, 36 of the first tool are configured to form apertures 14, 16 in the inner body [ports 14 and 16 can be formed by pins 35 and 36, col. 4 lines 24-25; apertures slideably receiving said guide pins, claim 6; Please note in the combination of Johnsson, Petterson, Jurgeleit, and Holbrook at least some of the protrusions of the set of sliders of the first tool are angled tangentially with the central cavity of the inner body].
g. Regarding claim 10, Johnsson in view of Petterson, Jurgeleit, and Holbrook teaches (references to Johnsson) the method according to claim 2 having a first and a second group of apertures 57 separated circumferentially in teat cleaner 5 connected to a respective channel 56 of teat cleaner 5.
Johnsson in view of Petterson, Jurgeleit, and Holbrook teaches the method according to claim 2 having the set of sliders 35, 36 of the first tool configured to form at least a first and a second group of 14, 16 [ports 14 and 16 can be formed by pins 35 and 36, col. 4 lines 24-25; apertures slideably receiving said guide pins, claim 6].
h. Regarding claim 11, Johnsson in view of Petterson, Jurgeleit, and Holbrook teaches (references to Johnsson) the method according to claim 2 having apertures 57 in the inner body angled so as to inject the cleaning liquid tangentially onto an inserted teat [two supply channels 56 are arranged for ejecting the supply liquid into the inner space via a plurality of small nozzles 57 [0048], inner space 54 for receiving a teat to be cleaned [0048] FIG. 6].
Johnsson in view of Petterson, Jurgeleit, and Holbrook teaches (references to Holbrook) the method according to claim 2 wherein at least some of the protrusions of the set of sliders 35, 36 of the first tool are configured to form apertures 14, 16 in the inner body [ports 14 and 16 can be formed by pins 35 and 36, col. 4 lines 24-25; apertures slideably receiving said guide pins, claim 6; Please note in the combination of Johnsson, Petterson, Jurgeleit, and Holbrook at least some of the protrusions of the set of sliders of the first tool are angled tangentially with the central cavity of the inner body].
i. Regarding claim 13, Johnsson in view of Petterson, Jurgeleit, and Holbrook teaches (references to Johnsson) the method according to claim 3 having a first and a second group of apertures 57 separated circumferentially in teat cleaner 5 connected to a respective channel 56 of teat cleaner 5.
Johnsson in view of Petterson, Jurgeleit, and Holbrook teaches the method according to claim 3 having the set of sliders 35, 36 of the first tool configured to form at least a first and a second group of apertures 14, 16 [ports 14 and 16 can be formed by pins 35 and 36, col. 4 lines 24-25; apertures slideably receiving said guide pins, claim 6].
j. Regarding claim 14, Johnsson in view of Petterson, Jurgeleit, and Holbrook teaches (references to Johnsson) the method according to claim 3 having apertures 57 in the inner body angled so as to inject the cleaning liquid tangentially onto an inserted teat [two supply channels 56 are arranged for ejecting the supply liquid into the inner space via a plurality of small nozzles 57 [0048], inner space 54 for receiving a teat to be cleaned [0048] FIG. 6].
Johnsson in view of Petterson, Jurgeleit, and Holbrook teaches (references to Holbrook) the method according to claim 3 wherein at least some of the protrusions of the set of sliders 35, 36 of the 14, 16 in the inner body [ports 14 and 16 can be formed by pins 35 and 36, col. 4 lines 24-25; apertures slideably receiving said guide pins, claim 6; Please note in the combination of Johnsson, Petterson, Jurgeleit, and Holbrook at least some of the protrusions of the set of sliders of the first tool are angled tangentially with the central cavity of the inner body].
  k. Regarding claim 16, Johnsson in view of Petterson, Jurgeleit, and Holbrook teaches (references to Johnsson) the method according to claim 4 having a first and a second group of apertures 57 separated circumferentially in teat cleaner 5 connected to a respective channel 56 of teat cleaner 5.
Johnsson in view of Petterson, Jurgeleit, and Holbrook teaches the method according to claim 4 having the set of sliders 35, 36 of the first tool configured to form at least a first and a second group of apertures 14, 16 [ports 14 and 16 can be formed by pins 35 and 36, col. 4 lines 24-25; apertures slideably receiving said guide pins, claim 6].
l. Regarding claim 17, Johnsson in view of Petterson, Jurgeleit, and Holbrook teaches (references to Johnsson) the method according to claim 4 having apertures 57 in the inner body angled so as to inject the cleaning liquid tangentially onto an inserted teat [two supply channels 56 are arranged for ejecting the supply liquid into the inner space via a plurality of small nozzles 57 [0048], inner space 54 for receiving a teat to be cleaned [0048] FIG. 6].
Johnsson in view of Petterson, Jurgeleit, and Holbrook teaches (references to Holbrook) the method according to claim 4 wherein at least some of the protrusions of the set of sliders 35, 36 of the first tool are configured to form apertures 14, 16 in the inner body [ports 14 and 16 can be formed by pins 35 and 36, col. 4 lines 24-25; apertures slideably receiving said guide pins, claim 6; Please note in the combination of Johnsson, Petterson, Jurgeleit, and Holbrook at least some of the protrusions of the set of sliders of the first tool are angled tangentially with the central cavity of the inner body].
m. Regarding claim 19, Johnsson in view of Petterson, Jurgeleit, and Holbrook teaches (references to Johnsson) the method according to claim 5 having apertures 57 in the inner body angled so as to inject the cleaning liquid tangentially onto an inserted teat [two supply channels 56 are arranged for ejecting the supply liquid into the inner space via a plurality of small nozzles 57 [0048], inner space 54 for receiving a teat to be cleaned [0048] FIG. 6].
Johnsson in view of Petterson, Jurgeleit, and Holbrook teaches (references to Holbrook) the method according to claim 5 wherein at least some of the protrusions of the set of sliders 35, 36 of the first tool are configured to form apertures 14, 16 in the inner body [ports 14 and 16 can be formed by pins 35 and 36, col. 4 lines 24-25; apertures slideably receiving said guide pins, claim 6; Please note in the combination of Johnsson, Petterson, Jurgeleit, and Holbrook at least some of the protrusions of the set of sliders of the first tool are angled tangentially with the central cavity of the inner body].
Allowable Subject Matter
7.	Claims 7, 20, and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 12, 15, and 18 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R LARSEN whose telephone number is (313)446-6578.  The examiner can normally be reached on increased Flextime.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JEFFREY R LARSEN/Examiner, Art Unit 3643